Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 31, 2020

                                      No. 04-19-00832-CV

          Maryvel SUDAY, Independent Executor to Petitioner, Olga Tamez de Suday,
                                      Appellants

                                                 v.

                                      Jesus Lozano SUDAY,
                                             Appellee

                    From the County Court at Law, Val Verde County, Texas
                                 Trial Court No. 3,625 CCL
                       The Honorable Stephen B. Ables, Judge Presiding


                                         ORDER

       Appellant’s brief was originally due on February 21, 2020. On February 20, 2020,
appellant filed a motion in which she requested we stay this appeal, or in the alternative, grant an
extension of time for 120 days until June 22, 2020. We denied appellant’s request for a stay but
extended the deadline for appellant’s brief by 60 days. Appellant has filed a second motion for
extension of time in which she requests the briefing deadline be extended to June 22, 2020.
Appellant’s motion is GRANTED IN PART. Appellant’s deadline for filing appellant’s brief is
extended to May 21, 2020, which is a total extension of 90 days from the original briefing
deadline. Further requests for an extension of time in which to file appellant’s brief will be
denied absent extenuating circumstances.


                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court